17-3526
    Zhu v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 311 555
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 11th day of June, two thousand nineteen.

    PRESENT:
             JOSÉ A. CABRANES,
             RICHARD C. WESLEY,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    BO XING ZHU,
             Petitioner,

                  v.                                             17-3526
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Zhou Wang, Esq., New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Nancy Friedman,
                                      Senior Litigation Counsel; Kevin
                                      J. Conway, Trial Attorney, Office
                                      of Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Bo Xing Zhu, a native and citizen of China,

seeks review of an October 17, 2017 decision of the BIA

affirming a February 22, 2017 decision of an Immigration Judge

(“IJ”) denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Bo Xing Zhu, No. A206 311 555 (B.I.A. Oct.

17, 2017), aff’g No. A206 311 555 (Immig. Ct. N.Y.C. Feb. 22,

2017).       We   assume   the   parties’   familiarity   with   the

underlying facts and procedural history in this case.

    We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.”             Wangchuck v. Dep’t of

Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).             The

applicable standards of review are well established.             See

8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

67, 76 (2d Cir. 2018).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on . . . the inherent plausibility of the


                                  2
applicant’s or witness’s account, the consistency between the

applicant’s or witness’s written and oral statements . . . ,

[and] the internal consistency of each such statement . . .

without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim . . . .”

8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey,

534 F.3d 162, 163-64 (2d Cir. 2008).          Substantial evidence

supports the agency’s determination that Zhu was not credible

as to his claim that police detained and beat him on account

of his practice of Christianity at an unregistered church in

China or as to his practice of Christianity in the United

States.

    In support of its adverse credibility finding, the agency

reasonably relied on the inconsistencies in Zhu’s statements

at his credible fear interview and in the testimony he gave

at his hearing regarding his church attendance practices in

China.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Ming Zhang v.

Holder, 585 F.3d 715, 724-25 (2d Cir. 2009).          As an initial

matter,   the   interview   record   was   reliable   since   it   was

conducted with an interpreter; it was memorialized in a

typewritten question and answer format; the questions posed

were designed to elicit details of Zhu’s asylum claim; and


                                 3
Zhu’s responses indicated that he understood the questions.

See Ming Zhang, 585 F.3d at 724-25.      Next, at his interview,

Zhu stated that he first attended church on April 14, 2013,

and that, after that date, he attended church regularly, on

Sundays, every week.      His additional statements also implied

that he attended regularly, describing how he first went to

church gatherings but later attended a church built by the

pastor.    However, he later stated at his interview, and

testified at his hearing, that he attended a church gathering

in China only once.    See 8 U.S.C. § 1158(b)(1)(B)(iii).          The

IJ was not compelled to credit his explanation for the

inconsistency that, at his credible fear interview, he was

nervous.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005) (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotation marks

omitted)); cf. Ming Zhang, 585 F.3d at 722 (noting that an

applicant’s   assertion    of   nervousness   or   fear   during   an

airport interview does not overcome a record of a sworn

statement that has been deemed sufficiently reliable).

    The agency also reasonably relied on the inconsistencies


                                 4
in Zhu’s evidence regarding how often he has attended church

in the United States.     See 8 U.S.C. § 1158(b)(1)(B)(iii).

Zhu testified that, in the United States, he attended church

twice a month over a period of approximately three years. A

certificate produced by his church, however, described his

attendance as closer to one time each month.           He did not

compellingly explain this inconsistency.       See Majidi, 430

F.3d at 80.

      The agency also reasonably relied on its determination

on the implausibility of several aspects of Zhu’s claim.        See

8 U.S.C. § 1158(b)(1)(B)(iii).     First, despite statements in

letters from his mother, sister, and friend averring that

police were “hunt[ing]” for him “everywhere,” Zhu admitted

that he was able to leave China from his Province’s airport

using his own passport.    See Ying Li v. BCIS, 529 F.3d 79,

82-83 (2d Cir. 2008) (noting implausibility of applicant’s

assertion that she “successfully quit the country using her

own    passport    (despite    allegations     of      nationwide

persecution)”).     The   agency   also   reasonably    found   it

implausible that Zhu did not know if his parents, in China,

continued to attend the same church that he had attended,

despite his testimony that he spoke to them two or three times


                               5
a week for years, and despite having asked his mother to

prepare       a    letter    corroborating       his   claim   of    religious

persecution.         See Wensheng Yan v. Mukasey, 509 F.3d 63, 66-

68    (2d   Cir.     2007)   (recognizing       that   adverse    credibility

determination may be based on inherent implausibility in

applicant’s story if the “finding is tethered to record

evidence” or based on common sense (citing Siewe v. Gonzales,

480    F.3d       160,   168-69   (2d    Cir.    2007))).      Zhu     did   not

compellingly explain away these implausible statements.                      See

Majidi, 430 F.3d at 80.

      Having        questioned      Zhu’s       credibility,     the     agency

reasonably relied further on his failure to rehabilitate his

testimony         with   reliable       corroborating     evidence.          “An

applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”                     Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                         The agency

reasonably declined to afford weight to unsworn letters from

Zhu’s mother, sister, and friend, because the authors were

interested and unavailable for cross-examination.                      See Y.C.

v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to


                                         6
agency’s    decision     to    afford       little    weight    to    relative’s

letter    from   China    because       it    was    unsworn        and   from   an

interested witness); Matter of H-L-H- & Z-Y-Z-, 25 I. & N.

Dec. 209, 215 (B.I.A. 2010) (finding that letters from alien’s

friends and family did not provide substantial support for

alien’s claims because they were from interested witnesses

not subject to cross-examination), overruled on other grounds

by Hui Lin Huang v. Holder, 677 F.3d 130, 133-38 (2d Cir.

2012).    Further, Zhu failed to proffer testimony from anyone

to corroborate his statements regarding his church attendance

in the United States.

      Given these inconsistencies, the implausible aspects of

his   claim,     and     the     absence       of      sufficient         reliable

corroboration,     we     conclude          that     the   agency’s        adverse

credibility      determination       is       supported        by    substantial

evidence.        See     8 U.S.C.       § 1158(b)(1)(B)(iii).                That

determination is dispositive of Zhu’s claims for asylum,

withholding of removal, and CAT relief, because all three

rest on the same factual predicate.                   See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

      For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal


                                        7
that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe
                            Clerk of Court




                              8